DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, 22-25 and 35, filed June 29th, 2022 are the subject matter of this Office Action. 
Terminal Disclaimer
The terminal disclaimer filed on 04/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,298,315 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The terminal disclaimer filed on 04/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Applications 17686368, 17686371, 17686373 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed triamcinolone and moxifloxacin formulation was not anticipated in the prior art. The closest prior art of record is Wiley (US2015/0025511 published 01/22/2015). Wiley teaches an aqueous ophthalmic composition to treat or prevent ocular infections following intraocular surgery comprising 1.5% wt. triamcinolone acetonide, 0.1% wt. moxifloxacin hydrochloride, the chelating agent 0.2% wt. edetate disodium, 1% wt. (1g/mL density with 1 mL added) of the non-ionic surfactant polysorbate 80 and the block copolymer of poly(ethylene oxide) and poly (propylene oxide) poloxamer 407E ([0034], [0062]-[0074]). However, there are no teachings, nor suggestions within Wiley to remove the block copolymer from the ophthalmic formulation, nor replace said block copolymer with an alternative surfactant in order to arrive at the claimed composition. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        





/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628